DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 18 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 10 – 12, 13 – 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bucholz (US 2003/0133242).
Regarding Claims 1, 10, and 13:
Bucholz teaches an engine cooling control apparatus comprising: a processor (10) configured to calculate a required fan rotation speed (30) for controlling a cooling fan (via 15, 20) based on proportional integral (45) control; and a storage (via 80) configured to store data acquired by the processor and an algorithm for driving the processor, wherein the processor classifies a plurality of control regions (180, 190, 200, 220, 240, and see paragraph 0021) depending on a coolant temperature and adjusts and outputs the required fan rotation speed for each of the control regions (Fig 3).
	Regarding Claims 2, 11, and 14:
Bucholz teaches the processor classifies the control regions into: an intermediate temperature region (190, 200) where the coolant temperature is equal to or greater than a predetermined first threshold value or smaller than a predetermined second threshold value; a low temperature region (180) where the coolant temperature is smaller than the first threshold value; and a high temperature region (240) where the coolant temperature is equal to or greater than the second threshold value.
	Regarding Claims 3, 12, 15:
Bucholz teaches the processor reduces a required fan rotation speed calculated based on the PI control in the case of the intermediate temperature region (Figs 2 – 3, paragraph 0021).

Allowable Subject Matter
Claims 4 – 9, 12, 16 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747